                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

BRIAN K. COLLINS,

                          Plaintiff,

                    v.                    CAUSE NO.: 3:17-CV-972-RLM-MGG

RON NEAL, et al.,

                          Defendants.

                              OPINION AND ORDER

      Brian K. Collins, a prisoner without a lawyer, proceeds on an Eighth

Amendment failure to protect claim against Warden Neal and Counselor Roose

for allowing an attack by fellow inmates to occur on February 13, 2016.

According to the complaint, on January 26, 27, and 28, 2018, Mr. Collins

transferred to the Indiana State Prison due to gang-related threats he received

at the New Castle Correctional Facility. There, a gang targeted him for violence

due to the nature of his conviction and his reputation as a snitch. Upon arriving

at the Indiana State Prison, Mr. Collins asked for protective custody, but

Counselor Roose did nothing to assist him and Mr. Collins was assigned to a cell

house in general population on January 29. On February 13, 2016, four inmates,

who were also gang members, surrounded Mr. Collins in his cell and assaulted

him, which resulted in a loss of consciousness and broken teeth.

      The defendants filed a motion for summary judgment, arguing that Mr.

Collins didn’t exhaust his administrative remedies by completing the grievance

process. The parties agreed that Mr. Collins hadn’t completed the grievance
process in relation to his claim but disagreed on whether the grievance process

was available. Mr. Collins argued that his claim was a classification issue, that

the grievance policy didn’t allow inmates to file grievances on classification

matters, and that prison officials had previously denied similar grievances on

this basis. The defendants responded by conceding that a request for protective

custody is a classification issues and that “[a] classification issue alone does not

require one to complete the grievance process.” However, the defendants

maintained that “[a] failure to protect claim is a grievable issue, not a

classification issue, and does require the Plaintiff to file a grievance.”

      In the summary judgment order, the court found the defendants’

explanation unsatisfactory because Mr. Collins’ failure to protect claim focused

on classification matters. The court also found that the record was unclear as to

what Mr. Collins could have done to exhaust his remedies with respect to this

claim or whether this information was made available to him. As a result, the

court denied the defendants’ motion for summary judgment and ordered them

to show cause as to why summary judgment on the exhaustion defense should

not be entered against them pursuant to Fed. R. Civ. P. 56(f)(1). In reaching this

conclusion, the court relied on the following legal principles.

      Inmates are only required to exhaust administrative remedies that
      are “available.” Woodford v. Ngo, 548 U.S. 81, 102 (2006). The
      availability of a remedy is not a matter of what appears “on paper,”
      but rather whether the process was in actuality available for the
      prisoner to pursue. Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir.
      2006). “[A]n administrative scheme might be so opaque that it
      becomes, practically speaking, incapable of use. In this situation,
      some mechanism exists to provide relief, but no ordinary prisoner
      can discern or navigate it.” Ross v. Blake, 136 S. Ct. 1850, 1859
      (2016). “[W]hen a remedy is . . . essentially unknowable—so that no

                                          2
      ordinary prisoner can make sense of what it demands—then it is
      also unavailable.” Id.

      The defendants have responded to the order. They say that Mr. Collins’s

claim involves two separate incidents: (1) a denial of protective custody; and (2)

an attack on Mr. Collins by other inmates. They argue that, while he wasn’t

required to grieve the first incident, he was required to grieve the second. These

incidents are separate in a literal sense, but, within the context of Mr. Collins’s

claim, these incidents are materially linked: the court allowed Mr. Collins to

proceed on a claim against Warden Neal and Counselor Roose based on his

allegations that the defendants deliberately disregarded his safety by refusing to

place him in protective custody or make other housing arrangements, which

resulted in his assault. By itself, the allegation that Mr. Collins was attacked by

other inmates doesn’t state a constitutional claim against the defendants.

Rather, Mr. Collins had to allege that the defendants were personally involved in

allowing the attack to happen. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir.

2009) (“Liability depends on each defendant’s knowledge and actions.”). He

alleged that their personal involvement was the mishandling of his housing

assignment -- a classification matter.

      Nevertheless, the dichotomy suggested by the defendants might be

appropriate in the context of a grievance procedure -- inmates need not grieve

denials of protective custody, but, if those denials facilitate an act of violence,

the inmates must then file a grievance. This might even be how the Department

of Correction operates in practice, but the grievance procedure doesn’t mention

it. Instead, the grievance procedure excludes classification matters without

                                         3
defining the term or providing any explanation as to how this exclusion operates.

ECF 37-2. The record also shows that prison officials dissuaded Mr. Collins from

using the grievance system to express his safety concerns on the basis that they

involved classification matters but without any indication that he was expected

to file a grievance in the event that his concerns materialized. ECF 44 at 10, 24.

In sum, the record lacks any evidence to show that anyone ever explained this

nuance to Mr. Collins.

      The defendants request an evidentiary hearing, stating that a factual

dispute remains as to whether Mr. Collins exhausted his remedies. To the

contrary, the parties agree that Mr. Collins didn’t complete the grievance process,

and there is no evidence that correctional staff explained the procedural nuance

at issue to Mr. Collins. The defendants also refer to Mr. Collins not having filed

any classification forms after his arrival at the Indiana State Prison. This

reference might be argument that Mr. Collins should have pursued a remedy

through the classification process, but this argument is insufficiently developed

to warrant an evidentiary hearing. The defendants also appear to contest the

credibility of Mr. Collin’s claims, but it isn’t clear how this line of reasoning is

relevant to the exhaustion issue. Therefore, the request for an evidentiary

hearing is denied.

      “Prisoners are required to exhaust grievance procedures they have been

told about, but not procedures they have not been told about.” King v. McCarty,

781 F.3d 889, 896 (7th Cir. 2015). “Before dismissing a prisoner’s complaint for

failure to exhaust, the district court should be able to point to evidence that the



                                         4
relevant administrative procedures were explained in terms intelligible to lay

persons.” Ramirez v. Young, 906 F.3d 530, 535 (7th Cir. 2018). The court can

find no such evidence in the record. Therefore, the court grants summary

judgment on the exhaustion issue in favor of Mr. Collins. The parties may

proceed to discovery on the merits.

      For these reasons, the court:

      (1) GRANTS summary judgment on the exhaustion issue in favor of Brian

K. Collins pursuant to Fed. R. Civ. P 56(f)(1); and

      (2) DENIES as UNNECESSARY the motion for review of evidence (ECF 58).

      SO ORDERED on December 10, 2018

                                            /s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        5
